 MERCY COLLEGE81Mercy College and Mercy College Faculty Council.Case 2-CA-13565July 11, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a charge filed on December 24, 1974, byMercy College Faculty Council, herein called theUnion, and duly served on Mercy College, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 2, issued a complaint on Febru-ary 6, 1975, against Respondent, alleging that Re-spondent had engaged in andwas engagingin unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on August 30, 1974,following a Board election in Case 2-RC-16181 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about September 25, 1974, and atall timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On February 18 and March 19, 1975, Respondentfiled its answer and amended answer to the com-plaint admitting in part, and denying in part, the alle-gations inthe complaint. Affirmatively, Respondentasserts that: (1) the Regional Director erred in allow-ing an employee to vote because he was a supervisor;(2) certainalleged misrepresentationsby the Uniondestroyed the laboratory conditions for the election;(3) the denial of an evidentiary hearing on these is-sues violated due process; and (4) the Regional Di-rector allowed the Union to call itself by an incom-plete and misleading name throughout the campaignand election. Respondentalso assertsthat the Boardviolated the quorum requirements of the Act in its'Official notice is taken of the record in the representation proceeding.Case 2-RC-16181,as the term"record"isdefined in Secs. 102.68 and102.69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166 NLRB 938 (1967),enfd.388 F.2d 683(C.A. 4,1968); GoldenAge BeverageCo,167 NLRB 151 (1967),enfd.415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F Supp. 573 (D.C.Va., 1967);Follett Corp.,164 NLRB378 (1967),enfd. 397 F.2d 91 (C.A. 7, 1968), Sec.9(d) of the NLRA.determinations in the representation case.On April 9, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. He argues, in effect, that all issues raisedby Respondent's answer were raised and litigated inthe underlying representation case, and under well-settled principles Respondent is not entitled to reliti-gate them herein. Subsequently, on April 22, 1975,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause whytheGeneral Counsel's Motion for Summary Judg-ment should not be granted. Respondent thereafterfiled a response to Notice To Show Cause, entitled"Statement in Opposition to Petition for SummaryJudgment," in which it essentially reasserts the mat-ters raised by its answer to the complaint, with addi-tional argument thereon. Further, Respondent as-serts that the Board should provide it with certaindocuments to enable it to prepare its defense. TheUnion also filed a statement in reply to theRespondent's statement, basically supporting the po-sition of the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentReview of the record in the representation case in-dicates that the arguments propounded by Respon-dent concerning the rulings of the Regional Directorand the Board, both in its answer to the complaintand response to the Notice To Show Cause, wereraised and fully litigated in the several stages of thatproceeding.2 With respect to the contention that dueprocess necessitates a hearing on these issues, wenote that Respondent argued that a hearing was re-quired on these grounds in its request for review oftheRegional Director's Supplemental Decision inwhich he resolved the issues Respondent seeks to liti-gate inthis proceeding. The Board, in denying reviewof all but one of Respondent's objections, did notorder a hearing. Moreover, it is established that par-ties do not have an absolute right to a hearing. It is2On August2, 1973, and March 12, 1975,the Board denied Respondent'srequest for review of the ActingRegional Director'sDecision and Directionof Election as it raised no substantial issues warranting review.FollowingtheMarch7, 1974,issuance of the RegionalDirector's Supplemental Deci-sion in which he overruled both parties' objections and sustained challengesto two ballots and ordered one opened,Respondent again requested review.On April 30, 1974, theBoard granted review onone objectionand denied asto the remainder.On August16, 1974,the Board issued a Decision onReview and Order(212 NLRB 925) finding one ballotvoidand ordering theRegionalDirector toopen and count the remaining challenged ballot219 NLRB No. 5 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDonly when the moving party presentsa prima facieshowing of such "substantial and materialissues"which would warrant setting aside the election thathe is entitled to an evidentiary hearing.' It is clearthat, absent arbitrary action, this qualified right to ahearing satisfies all statutory and constitutional re-quirements.4As noted above, Respondent also asserts that theBoard's several rulings in the representation proceed-ing were in violation of the quorum requirement ofthe Act. Respondent raised this issue by its January13 and February 11, 1975, letters in conjunction withits requests for certain Board documents pursuant tothe Freedom of Information Act. On those occa-sions,Respondent was advised that there had beenno violation of the Act's quorum requirements withregard to the Board's denial of review of the Region-al Director's Supplemental Decision on all but one ofitsobjections, or the denial of its request for recon-sideration of that decision. It was subsequently ad-vised, however, that with regard to the Board's origi-naldenialof review of the Acting RegionalDirector's Decision and Direction of Election, theremay have been a procedural infirmity and that a dulyconstituted panel of the Board had again consideredits request for review and had again determined thatitbe denied.In these circumstances, it appears that Respondentisattempting to raise issues which were raised andlitigated in various stages of the underlying represen-tation proceeding, or have been previously consid-ered and resolved by the Board.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cision made in the representation proceeding.Respondent also renews its request for certainBoard documents pertaining to the Board's severalrulings in the representation case. These documentswere previously requested by Respondent in the let-tersmentioned above, and by an additional letterdated March 14, 1975. By letters dated February 3and March 14, 1975, the Board's Executive Secretarygranted in part and denied in part these requests,basing the denial on the ground that the documentssought by Respondent related to the deliberative pro-cesses of the Board in its adjudication of the matterand thus were not subject to disclosure. Thereafter,by letter dated April 4, 1975, Respondent appealedthe Executive Secretary's decision to the Chairmanof the Board, and again requested the documents. Byletter dated May 2, 1975, Chairman Murphy provid-ed certain of the requested documents and deniedRespondent's request as to the remainder on thesame grounds given by the Executive Secretary. Re-spondent has thus exhausted its avenues of appeal inseeking disclosure of these documents within theBoard.While Respondent has the right to judicialreview of the Board's refusal to grant disclosure ofcertain documents,6 Respondent cannot raise this is-sue here as a defense in this unfair labor practiceproceeding.Accordingly,Respondent having raised nothingproperly litigable in this proceeding, we shall granttheGeneral Counsel's Motion for Summary Judg-ment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, a private nonprofit college located in DobbsFerry, New York. During the past year, which periodis representative of its annual operations generally,Respondent derived gross revenues from all sourcesin excess of $1 million of which in excess of $50,000was derived from sources located outside the State ofNew York.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABORORGANIZATION INVOLVED3N.L.R.B. v. Modine Manufacturing Co,500 F.2d 914 (C.A. 8, 1974).4AmalgamatedClothingWorkers of America [Winfield ManufacturingCompany, Inc) v. N.L.R.B.,424 F.2d 818,828 (C.A.D.C. 1970).Mercy College Faculty Councilis a labor organi-zation within the meaning of Section2(5) of the Act.SeePittsburgh Plate Glass Co. v. NL.R.B.,313 U.S. 146, 162 (1941):6 Sec 102.117(c)(2)(u) of the Board's Rules and Regulations, Series 8, asRulesand Regulations of the Board, Secs. 102.67(f) and 102.69(c).amended February 19, 1975, 5 U.S C §552(4)(b) MERCY COLLEGE83III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unittices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time members ofthe faculty employed by the Employer includingdepartment chairmen,assistantlibrary directorand reader service librarians, but excluding ad-ministrative personnel,the president,assistantsto the president, deans and assistant deans, di-rectors andassistantdirectors of academic advi-sors, director of the library, all other employees,guards, watchmen and supervisors as defined inthe Act.2.The certificationOn November 7 and 8, 1973, a majority of theemployees of Respondent in said unit, in a secretballot election conducted under the supervision ofthe Regional Director for Region 2, designated theUnion as their representative for the purpose of col-lective bargaining with the Respondent. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on August 30, 1974,and the Union continues to be such exclusive repre-sentative within the meaning of Section 9(a) of theAct.B. The Request To Bargain and Respondent's RefusalCommencing on or about September 5, 1974, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about September 25, 1974, and continuing atall times thereafter to date, the Respondent has re-fused, and continues to refuse, to recognize and bar-gain with the Union as the exclusive representativefor collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,since September25, 1974,and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-The activities of Respondent set forthin sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate,and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Mercy College is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Mercy College Faculty Council is a labor or-ganization within the meaning of Section 2(5) of theAct.3.All full-time and regular part-time members ofthe faculty employed by the Employer including de-partment chairmen, assistant library director andreader service librarians, but excluding administra-tive personnel, the president, assistants to the presi-dent, deans and assistant deans, directors and assis-tant directors of academic advisors, director of the 84DECISIONSOF NATIONALLABOR RELATIONS BOARDlibrary, all other employees, guards, watchmen andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act.4.Since August 30, 1974, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about September 25, 1974,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engagingin unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Dobbs Ferry, New York, locationcopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the Re-gional Director for Region 2 after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, inconspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcingan Order of theNational Labor Relations Board "ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board hereby orders that Respondent MercyCollege, Dobbs Ferry, New York, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Mercy College FacultyCouncil as the exclusive bargaining representative ofits employees in the following appropriate unit:All full-time and regular part-time members ofthe faculty employed by the Employer includingdepartment chairmen, assistant library directorand reader service librarians, but excluding ad-ministrative personnel, the president,assistantsto the president, deans and assistant deans, di-rectors and assistant directors of academic advi-sors, director of the library, all other employees,guards, watchmen and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Mer-cy College Faculty Council as the exclusive rep-resentativeof the employees in the bargainingunit described below.WE WILL NOT In any like or related mannerinterfere with, restrain,or coerce our employeesin the exerciseof the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understandingin a signed MERCY COLLEGEagreement.The bargaining unit is:All full-time and regular part-time membersof the faculty employed by the Employer in-cluding department chairmen,assistant li-brary director and reader service librarians,but excluding administrative personnel, the85president, assistants to the president, deansand assistant deans, directors and assistant di-rectors of academic advisors, director of thelibrary,allother employees, guards, watch-men and supervisors as defined in the Act.MERCY COLLEGE